Citation Nr: 1307557	
Decision Date: 03/05/13    Archive Date: 03/11/13

DOCKET NO.  09-23 376A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel





INTRODUCTION

The Veteran had active military service from September 1986 to February 1990.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that awarded a 40 percent rating for intervertebral disc syndrome (IVDS).  The Veteran perfected an appeal as to the assigned disability rating.

In a June 2009 rating decision, the RO granted a 50 percent rating for IVDS.  An August 2009 rating decision denied the Veteran's claim for a TDIU.

In a February 2011 decision, the Board denied the Veteran's claim for a rating in excess of 50 percent for his service-connected IVDS from February 20, 2008 to March 1, 2009 and since May 1, 2009.  At that time, the Board remanded the Veteran's claim for a TDIU to the RO for further evidentiary development.  See Rice v. Shinseki, 22 Vet. App. 447, 451 (2009).  A January 2012 supplemental statement of the case addressed this claim.  


FINDINGS OF FACT

1.  Service connection is currently in effect for intervertebral disc syndrome, evaluated as 50 percent disabling, that is the Veteran's only service-connected disability.  His combined disability evaluation is 50 percent.

2.  The weight of the evidence is against a finding that the Veteran's service-connected disability precludes him from engaging in substantially gainful employment consistent with his occupational experience.





CONCLUSION OF LAW

The criteria for entitlement to a total rating based upon individual unemployability due to service-connected disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.15, 4.16, 4.18 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for Veterans Claims (Court) held in Vazquez-Flores v. Peake that 38 U.S.C.A § 5103(a) requires, at a minimum, that the Secretary notify the Veteran that, to substantiate an increased rating claim, the Veteran must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated sub nom, Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Here, the Veteran was sent a letter in April 2009 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The April 2009 letter provided notice as to how VA assigns an appropriate disability rating or effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All reasonably identified and available VA and non-VA medical records were obtained.  A review of the Veteran's Virtual VA electronic file does not reveal any additional evidence relevant to the claim on appeal.

The Veteran was afforded a VA examination in May 2009 in conjunction with his claim and the examination report is of record.  

As noted above, in February 2011, the Board remanded the Veteran's case to the RO for further development that included scheduling him for a VA examination.  There has been substantial compliance with this remand, as the Veteran was scheduled for a VA examination regarding his employability in December 2011.  

The December 2011 VA examination report is adequate for rating purposes as the claims file was reviewed, the examiner reviewed the pertinent history, examined the Veteran, provided clinical findings and diagnoses, and offered etiological opinions with a rationale from which the Board can reach a fair determination.  The records satisfy 38 C.F.R. § 3.326 (2012).  The December 2011 examination report cures the deficiencies in the May 2009 examination report.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although there is an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant). 

In April 2009, the RO received the Veteran's formal application for a TDIU (VA Form 21-8940).  He reported that he had been unable to work since March 2009, when he was self-employed as a glazier since.  He had held that job since 2002.  He indicated that he also worked as a captain on a sport fishing boat since 2005.  (According to an April 2009 record, the Veteran told a RO representative that his sport fishing company was a second business he operated during the summer months, and that he was 100 percent self employed.)  The Veteran reported having two years of college education.  He noted that, as a glazier, he needed to fabricate and install insulated glass units and the aluminum framing.  He stated that he was unable to walk without the aid of a cane or walker and could not lift any weight, so working was impossible. 

A TDIU may be assigned where the combined schedular rating for the service-connected disabilities is less than 100 percent, when it is found that the service-connected disabilities render the veteran unable to secure or follow a substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Unemployability associated with advancing age or intercurrent non-service-connected disability may not be considered in determining entitlement to a total compensation rating.  38 C.F.R. § 4.19.  Factors to be considered are the veteran's employment history and his educational and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

Under 38 C.F.R. § 4.16(a), if there is only one service-connected disability, the disability shall be ratable at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 

The record reflects that the Veteran reported being unable to work full time work since March 2009.  However, the December 2011 VA examiner indicated that the Veteran was self-employed as a glazier.

The sole fact that a veteran is unemployed for non-service-connected reasons, or has difficulty obtaining employment because of economic circumstances, is not enough for a TDIU grant.  A high schedular rating, in itself, is recognition that the impairment makes it difficult to obtain and retain employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can, in fact, find employment.  See 38 C.F.R. §§ 4.1, 4.15 (2012).  In evaluating a claim for a TDIU, the central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  As noted, consideration may not be given to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2012). 

In discussing the unemployability criteria, the Court has indicated that, in essence, the unemployability question, that is, the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner, and that the thrust is whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 83 (1991). Marginal employment shall not be considered substantially gainful employment, and generally shall be deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person. 

Marginal employment may also be held to exist, on a facts-found basis, when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342 (2000). 

The VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by such circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "Unemployability" is synonymous with the inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (1991).  In determining whether a veteran is entitled to individual unemployability, neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. at 361.  Thus, in deciding the claim, the Board may not favorably consider the effects of the Veteran's nonservice-connected disabilities with respect to their degree of interference with the Veteran's employability. 

Indeed, the Court stated that in order for a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes his case outside of the norm.  The sole fact that he is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, supra.  If total industrial impairment has not been shown, the VA is not obligated to show that a veteran is incapable of performing specific jobs in considering a claim for a total rating based on individual unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994). 

At the present time, the Veteran's only service-connected disability is IVDS, evaluated as 50 percent disabling.  His combined disability evaluation is 50 percent.  Thus, he does not meet the percentage prerequisites for entitlement to a TDIU under 38 C.F.R. § 4.16(a) (one disability rated at least 60 percent, or a combined rating of 70 percent or more, with one service-connected disability rated at 40 percent or more).  

That notwithstanding, it is the policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, if a veteran fails to meet the rating enunciated in 38 C.F.R. § 4.16(a), as here, an extraschedular rating is for consideration where a veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b).  38 C.F.R. § 3.321(b)(1) (2012), that concerns extraschedular cases, indicates that extraschedular ratings are warranted for "an exceptional or unusual disability picture."  Accordingly, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any nonservice-connected condition and advancing age, which would justify a total rating based upon individual unemployability on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. App. at 363.

The Board recognizes that it is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to VA's Director of Compensation and Pension for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. Principi, 15 Vet. App. 1 (2001). 

However, here there is no favorable medical opinion to support the Veteran's claim for unemployability such as to warrant referral for extraschedular consideration.  Id.

An April 2008 signed statement from the Veteran's father-in-law is to the effect that the Veteran's back pain forced him to work at a reduced level.  The Veteran was unable to sit for any length of time and had to lie down.

Private medical records, dated from 2008 to 2009, reflect the Veteran's complaints of worsening back pain.  A May 2008 neurological evaluation report from R.W.R., M.D., shows that the Veteran remained severely limited in his ability to pursue activities of work and leisure and had a sitting intolerance of approximately ten minutes.

In March 2009, the Veteran underwent lumbar fusion surgery performed by Dr. R.W.R.  When seen in April 2009, Dr. R.W.R. noted that the Veteran's preoperative symtoms had resolved nicely, and he had a good course for four weeks status post surgery with resolving postoperative pain.

In a May 2009 VA examination report, the VA examiner reported that the Veteran worked as a glazer and was not currently working.  The examiner noted that the Veteran had lumbar spine fusion.  As to rendering an opinion regarding the Veteran's employability, the examiner opined that the Veteran was unable to do any type of physical or sedentary work due to recent lumbar spine fusion surgery.  The VA examiner was unsure of how the Veteran's service-connected low back disability would affect employability after three or four months.

At a December 2011 VA examination, the Veteran reported that he was self-employed as a custom glazing designer.  He noted that he was symptom-free if he did nothing, but any type of activity provoked some kind of back pain.  He experienced moderate to occasionally severe radicular symptoms depending on his level of activity or weather changes on a given day.  He had severe low back pain that day due to a weather change.  

The Veteran also had flare-ups of back pain that radiated into his right leg and left groin and treated them as advised by his private surgeon.  Range of motion of the Veteran's lumbar spine was forward flexion to 80 degrees and extension was to 30 degrees.  He was unable to perform repetitive range of motion testing.  

The VA examiner reported that the Veteran's functional loss was manifested by less movement than normal and pain on movement.  The Veteran had guarding or muscle spasm, an abnormal gait, and abnormal spinal contour.  He also had mild left lower extremity and moderate to severe right lower extremity radicular signs and symtoms.  The Veteran ambulated with a cane.  The VA examiner opined that the Veteran's lumbar spine condition did not impact on his ability to work.  The examiner noted that the Veteran was status/post lumbar spine fusion in March 2009.  She explained that he was "self-employed as a glazing designer and his intermittent symtoms [did] not appear to interfere with his business".

The schedular rating of 50 percent for IVDS is reflective of forward flexion of the lumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, see 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012), and recognition that the Veteran's lumbar pain significantly limited his functional ability during flare-ups and with repeated use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) and 38 C.F.R. § §4.40, 4.45 (2012).  See also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  As such, it contemplates significant occupational impairment due to the lumbar disability alone. 

Thus, the Board has determined that the lumbar disability, in and of itself, results in significant or severe occupational impairment.  

The record shows that the Veteran has two years of college education and, after military service, had work experience as a glazier and sport fisherman.  In his claim for a TDIU filed in April 2009, the Veteran reported that he last worked full time in March 2009, although he told the December 2011 VA examiner that he was self-employed as a glazier.

Upon review of the pertinent evidence of record, the Board does not find evidence that service-connected disability by itself precluded the Veteran from gainful employment.  Rather, the evidence reflects that the Veteran has significant disability due to his service-connected lumbar condition and it interferes with his ability to work.  The record also reflects that the Veteran is self-employed as a glazier.  Thus, the service-connected disability is not shown to have totally precluded him from working.  The December 2011 VA examiner concluded that the Veteran's lumbar spine disability did not impact his ability to work.  The Board acknowledges that the examiner may have misinterpreted the facts as to her description of the Veteran's "intermittent" lumbar spine symptoms- nevertheless, as the Veteran does appear to be working, the overall basis for the examiner's opinion remains valid.  

In the aggregate, and against the background of the Veteran's current employment situation, the nature and extent of his service-connected disorder is such that he is not unable to obtain or maintain any type of substantially gainful employment.  His inability to work during his recovery from spinal fusion surgery is contemplated in the 100 percent rating awarded by the RO from March to May 2009, pursuant to 38 C.F.R. § 4.30 (2012).

Accordingly, the Board finds, based on the preponderance of the evidence of record, that the Veteran's IVDS does not preclude him from obtaining and maintaining substantially gainful employment consistent with his education and past work experiences, and the Veteran's claim for TDIU is denied.  See 38 C.F.R. §§ 3.340, 3.341, 4.16. 

Given that the Veteran's IVDS does not preclude unemployability, referral for an extraschedular opinion in this case is not necessary as noted supra, as the Board has not found evidence of unemployability in the first instance which demonstrates an "exceptional or unusual disability picture" on which an extraschedular evaluation could be based.  See 38 C.F.R. § 3.321. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 


ORDER

Entitlement to a total rating based upon individual unemployability due service-connected disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


